Citation Nr: 1509181	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right ear hearing loss has been received.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO denied the petition to reopen the Veteran's previously denied claim for service connection for right ear hearing loss, denied service connection for tinnitus, and denied an increased (compensable) rating for left ear hearing loss.  In July 2013, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in July 2014, which found that the Veteran had submitted new and material evidence to reopen the claim for service connection for right ear hearing loss, but denied the claim on the merits.  In addition, the SOC denied service connection for tinnitus and the claim for an increased rating for left ear hearing loss.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

In January 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

As regards characterization of the appeal, the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to hearing loss as encompassing both matters as set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

As a final preliminary matter, the Board notes that, following the issuance of October 2014 supplemental statement of the case, the Veteran submitted medical Internet information in support of his claim in January 2015, which was not accompanied by a waiver of RO review.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a September 2002 rating decision, the RO denied service connection for right ear hearing loss.  Although notified of the denial in a September 2002 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the September 2002 denial relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.
4.  It is established by clear and unmistakable evidence that the Veteran entered active duty with pre-existing right ear hearing loss.

5.  It is established by clear and unmistakable evidence that the Veteran's pre-existing right ear hearing loss was not aggravated by or as a result of active duty, resulting in current disability.

6.  Although the Veteran has credibly asserted experiencing in-service noise exposure, the medical evidence of record does not establish that the Veteran currently suffers from tinnitus, or that he has experienced recurrent or persistent symptoms of tinnitus since service.

7.  Pertinent to the April 2013 claim for an increased rating, May 2013 audiometric testing revealed no worse than Level III hearing loss in the left ear.

8.  Although the Veteran has complained, primarily, of understanding speech in an adverse listening environment, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his left ear hearing loss been reasonably raised by the record.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision in which the RO denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As additional evidence received since the RO's September 2002 denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2014).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  The criteria for an increased (compensable) rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for right ear hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Pertinent to the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran's claims were filed as a "fully developed claim" pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and a claim for an increased disability rating, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant STRs and VA treatment records.  In addition, the Veteran was afforded a VA examination in May 2013, and an addendum opinion was provided in August 2014.  The Board finds that no further AOJ action on any of these matters, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for right ear hearing loss was previously denied in a September 2002 rating decision.  The pertinent evidence then of record consisted of his STRs, private medical records, a hearing loss questionnaire, and a September 2002 VA examination.  On this record, the RO denied the Veteran's claim, finding that the Veteran's right ear hearing loss was neither incurred in nor caused by service.  The RO relied on the VA examiner's opinion that his hearing loss was a result of spinal meningitis he contracted at the age of three.

Although notified of the September 2002 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156 (b), (c).  The RO's September 2002 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed his claim to reopen the previously-denied claim for service connection for right ear hearing loss in April 2013.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the September 2002 rating decision includes VA treatment records, a VA examination report and opinion, medical internet information concerning the delayed on-set of hearing loss after acoustic trauma, and statements by the Veteran and his representative concerning the affect service had on his right ear hearing loss.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for right ear hearing loss.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the September 2002 final denial, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for right ear hearing loss.  Specifically, this evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-whether the Veteran's current right ear hearing loss is in some way attributable to his service.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion), this evidence provides a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

In addition to the above-noted criteria for service connection, in general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases (to include organic diseases of the shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Right Ear Hearing Loss

The Veteran contends that his current right ear hearing loss is the result of in-service acoustic trauma, specifically his exposure to the noise of jet aircraft while serving as a yeoman with Naval Attack Squadrons.  In the alternative, the Veteran contends that his pre-existing right ear hearing loss was aggravated by service.

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based on the VA medical evidence discussed below, the Veteran clearly has a current disability of right ear hearing loss for VA purposes.

The Veteran entered active duty service in 1958.  During his enlistment examination in March 1958, the examiner reported normal hearing acuity, and normal ear drums.  In addition, the Veteran had normal hearing (as measured by whispered voice testing) in the right ear at that time.  The examination did not report any audiometric test results.

In April 1958, the Veteran was referred for evaluation of his hearing, after reporting on sick call that his hearing in his right ear had been markedly decreased since the age of three.  Examination revealed a healed perforation of the right ear drum.  





Audiometric testing results for the right ear were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
70
-
70

In June 1960, the Veteran again underwent audiometric testing.  The results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
75

In November 1960, the Veteran complained that his hearing loss had become worse over the past two years as a result of exposure to gun fire aboard an air craft carrier.  On examination, the examiner found normal hearing except for "perceptive loss" in the right ear.  The examiner found that the Veteran's right ear hearing loss was typical as a result of meningitis, and found no change in the Veteran's hearing after comparing the findings at that time with the April 1958 audiogram.  The examiner concluded that the Veteran's right ear deafness was the result of degeneration of the acoustic nerve due to meningitis.

In February 1962, the Veteran underwent additional audiometric testing in conjunction with his discharge examination.  The results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
65
75






In connection with his original claim for service connection, the Veteran submitted a private audiogram, dated in November 1999.  The results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
-
110+

The Veteran was given a VA audiological examination of his right ear in September 2002.  Although audiometric testing was conducted on the right ear, the examiner indicated that there was no response in the right ear for puretone thresholds or the Maryland CNC test.  The examiner opined that it was not likely that the hearing loss in the right ear was related to service because both the Veteran and his medical records indicated that he had contracted meningitis at age three, and that he had suffered from right ear hearing loss ever since.

In connection with his claim to reopen, the Veteran had another VA audiological evaluation in May 2013.  The results of the audiometric testing were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105+
105+
105+
105+

The examiner indicated that the Veteran was unable to perform the Maryland CNC test for the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss.

In August 2014, the May 2013 VA examiner provided an addendum opinion discussing the etiology of the Veteran right ear hearing loss.  The examiner opined that the Veteran's right ear hearing loss clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  To support this, the examiner focused on the results from the April 1958 audiological examination and the February 1962 examination, and found that there were no significant shifts in the right ear hearing between the time the Veteran enlisted and when he exited service.  Furthermore, the examiner noted the findings of the Institute of Medicine 2005 landmark study on Military Noise Exposure which found that there is no sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop long after the cessation of that noise exposure.

The Board finds that the record raises the issue of whether the Veteran is entitled to the presumption of soundness.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

As noted, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.   See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227  (1991))).

Based on the evidence of record, the Board finds that the Veteran's right ear hearing loss clearly and unmistakably pre-existed service.  In this regard, the probative evidence of record comes from the Veteran's STRs, his own lay statements, and the VA examiners' opinions.  Specifically, while no right ear hearing loss was noted on the March 1958 enlistment medical examination report, within one week of service enlistment, the Veteran's audiogram demonstrated hearing loss in the right ear.  In addition, in his STRs, the Veteran indicated that he had problems with hearing on his right side ever since he suffered from meningitis as a child.  Furthermore, the April 1958 examination revealed a healed perforation of the right ear drum.  

The file also contains the August 2014 opinion of the VA examiner who conducted the May 2013 audiological examination.  In that opinion, he opined that the Veteran's right ear hearing loss clearly and unmistakably pre-existed service.  As the conclusion reached by the VA examiner was based upon a review of the Veteran's lay statements and clinical history, to include the STRs and the examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Therefore, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Thus, the Board finds that there is clear and unmistakable medical evidence that the Veteran entered active duty with pre-existing right ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. As explained below, however the evidence of record also clearly and unmistakably establishes that the pre-existing condition was not aggravated beyond its natural progression during or as the result of service.  

With regard to whether the Veteran's right ear hearing loss was clearly and unmistakably not aggravated by service, STRs do not show any significant changes in the Veteran's right ear hearing loss.  For example, in November 1960, although the Veteran claimed that his hearing had worsened since enlistment, the examiner opined that the Veteran's right ear hearing loss was typical of meningitis, and he found no change in the Veteran's hearing after comparing the findings at that time with the April 1958 audiogram. 

In addition, in the August 2014 VA opinion, the VA examiner opined that, while the STRs do show fluctuation in audiometric testing between the time the Veteran entered service and when he exited service, any variation has been attributed to the natural progression of the disease.  Specifically, after comparing the April 1958 audiogram and the February 1962, the VA examiner found that the Veteran's right ear hearing loss was not aggravated by service because there were no significant changes in the Veteran's right ear hearing loss.  This opinion was based upon the VA examiner's review of the Veteran's claims file, including his STRs, as well as accepted medical knowledge that has shown that hearing loss does not have delayed on-set.

The Board notes that, in his appellate brief, the Veteran's representative argued that a comparison between the April 1958 audiogram and the February 1962 audiogram was insufficient to show that the Veteran's hearing had not been aggravated by service.  To support his argument, the representative highlighted a study that found that there may be a delayed effect of acoustic trauma that may not manifest until much later.  The representative also submitted medical information from the internet with the brief.  The Board notes, however, that the information submitted does not specifically address the Veteran's hearing loss.  The May 2013 examiner, however, based his August 2014 opinion upon a review of the Veteran's claims file and an in-person examination of the Veteran.  In addition, the examiner referenced the Institute of Medicine findings that there was no sufficient scientific basis for the existence of delayed-onset hearing loss.

As the conclusion reached by the VA examiner in 2014 was based on review of the Veteran's lay and clinical history, to include service treatment records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified  any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Accordingly, when the VA's physician's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment suggesting that the Veteran's right ear hearing loss is the result of in-service aggravation of pre-existing right ear hearing loss, the Board finds that clear and unmistakable evidence establishes that the pre-existing right ear hearing loss was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As for the Veteran's own arguments in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, with regard to the medical information accompanying the Veteran's appellate brief, the Board notes that these documents contain no findings pertaining to the Veteran's right ear hearing loss.  As a lay person relying on a generic medical information, the Veteran is not qualified to render a medical opinion as to the etiology of his right ear hearing loss.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The medical information supplied by the Veteran simply provides speculative and generic statements.  Therefore, the aforementioned excerpts lack probative value in the consideration of the Veteran's claim.

Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, and the post-service record, to particularly include the opinion provided by the VA examiner in 2014, who based his conclusions on his medical knowledge, a review of the Veteran's STRs, the Veteran's lay history, and a physical examination of the Veteran in 2013. 

Based on the above analysis, the Board concludes that the Veteran's right ear hearing loss clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by active military service, resulting in current disability.  Therefore,  the Veteran's claim for service connection right ear hearing loss must be denied.

B.  Bilateral Tinnitus

The Veteran contends that his claimed bilateral tinnitus is the result of in-service acoustic trauma, specifically exposure to the noise of jet aircraft while serving with Naval Attack Squadrons.

Review of the Veteran's STRs show no complaints of bilateral tinnitus while in service.  In fact, the earliest allegation of tinnitus is the claim filed in April 2013.

The Board notes that, unlike hearing loss, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions, see Charles v. Principi, 16 Vet. App. 371 (2002), and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, however, the evidence of record simply does not persuasively demonstrate that the Veteran experiences bilateral tinnitus as asserted in connection with his claim for benefits.  Significantly, the Veteran's own statements to VA examiners, as well as VA treatment records, demonstrate that the Veteran does not currently suffer from bilateral tinnitus.  During the September 2002 VA examination, the Veteran gave a negative response to the question of whether he experienced tinnitus.  During a December 2012 audiology consultation at the VA Medical Center in Togus, Maine, the Veteran again denied experiencing tinnitus.  Finally, during the May 2013 VA examination conducted in connection with his current claim, the Veteran again denied tinnitus.  Because there was no complaint or diagnosis of tinnitus, no opinion with regard to the etiology of tinnitus was provided.  Thus, besides the April 2013 claim, there is otherwise no statement by the Veteran or any record in the claims file that suggests that the Veteran currently suffers from bilateral tinnitus.

Accordingly, as there are no medical or credible non-medical indications of bilateral tinnitus at any point pertinent to this appeal, the provisions of 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303 provide no basis for allowance of the claim.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have results in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the collective lay and medical evidence indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the Veteran's bilateral tinnitus claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Increased (Compensable) Rating for Left Ear

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective November 3, 1999.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability.

Considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied.

In connection with his claim for increased (compensable) rating for left ear hearing loss, the Veteran underwent a VA examination in May 2013.  Using the Maryland CNC word list, the Veteran's speech discrimination was 80 percent in the left ear.  His puretone thresholds for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
40
55
65

The results yielded a puretone threshold average of 48 hertz.  The examiner indicated that the Veteran's left ear hearing loss impacted his ordinary conditions of daily life.  The Veteran stated that, as a result of his left ear hearing loss, he had difficulty understanding speech in an adverse listening environment.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level III hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the puretone thresholds recorded on the VA audiological evaluations in May 2013 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

In sum, the Veteran is not entitled to a higher compensable schedular rating for left ear hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his left ear hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's left ear hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) . See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra.

The Board notes that the Veteran has described functional impairment as a result of his left ear hearing loss, to include difficulty understanding speech in an adverse listening environment.  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's left ear hearing loss disability.
Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence of repeated treatment or hospitalization for left ear hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's left ear hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected left ear hearing loss.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran's left ear hearing loss is appropriately rated as a single disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has never alleged that his left ear hearing loss prevented him from working.  As there is no suggestion that the Veteran is unable to obtain or maintain gainful employment due to his service-connected left ear hearing loss, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.
For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that the claim for higher rating for left ear hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical nature of deriving schedular ratings for hearing loss, and as the evidence does not support a higher rating on an extra-schedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service connection for right ear hearing loss has been received, the appeal, as to this issue only, is granted.

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.

An increased (compensable) rating for left ear hearing loss is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


